Citation Nr: 1626845	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-31 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for osteoarthritis and rheumatoid arthritis of the left upper extremity.

4.  Entitlement to service connection for osteoarthritis and rheumatoid arthritis of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to July 1947.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

A June 2016 letter from the Veteran appears to raise the issues of service connection for shingles, to include the legs and head; service connection for a gastrointestinal disability, to include dizziness and problems with digestion; and a left testicle disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The Veteran's June 2016 letter indicates a desire to apply for VA benefits for issues of service connection for shingles, to include the legs and head; service connection for a gastrointestinal disability, to include dizziness and problems with digestion; and a left testicle disability, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2016 correspondence, the Veteran reported that for 24 hours a day for the last 70 years he had been suffering from excruciating [arthritis] pain of the lower back, mainly on his left hip.  He stated that less than one month earlier he had visited the VA hospital.  Dr. Toro gave him an injection for [arthritis] pain but it did not help.  The Veteran did not identify the VA medical facility.  The Veteran's return address was in San Juan, the Commonwealth of Puerto Rico, suggesting that the VA facility may have been in Puerto Rico.  

In this regard, the Veteran's eFolders include treatment records from the Tampa, Florida, and San Juan VA Medical Centers (VAMCs).  However, the most recent VA medical record before the Board from Tampa is dated February 13, 2015 (printed August 21, 2015).  The most recent VA medical record before the Board from San Juan is dated August 20, 2015 (printed August 21, 2015).  Thus, it appears that there exist outstanding relevant VA treatment records.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include but not limited to those from the Tampa and San Juan VAMCs and those showing an injection in May or June 2016.   

Document the efforts made to obtain these records along with any negative responses.

2.  Complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

